Citation Nr: 0108537	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-07 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment from January 5, 1995 to May 
7, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




INTRODUCTION

The veteran served on active duty from service from May 1966 
to May 1968.  The claimant is the veteran's daughter.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision letter from the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The claimant was born on October [redacted], 1972 and is the 
daughter of the veteran.

2.  In a July 1998 hearing officer's decision, the veteran 
was awarded a permanent and total disability rating based on 
a service-connected disability effective April 18, 1994.

3.  On May 24, 1999, the RO received the claimant's VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

4.  On May 24, 1999, the RO received verification of 
enrollment from Stetson University College of Law, certifying 
that the claimant had been enrolled from January 5, 1995 to 
May 7, 1997. 


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for periods of enrollment from 
January 5, 1995 to May 7, 1997, have not been met.  38 
U.S.C.A. § 3512 (West 1991); 38 C.F.R. §§ 21.3021, 21.3030, 
21.3041, 21.4131 (1998); 38 C.F.R. §§ 21.3030, 21.3041, 
21.4131 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the claimant in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the claimant and his representative were given notice 
of the information and evidence necessary to substantiate the 
claim.  There were no additional records, other than those 
already of record, identified by the claimant.  A copy of the 
rating decision indicated that the claimant's father was 
awarded a permanent and total rating.  Enrollment 
certifications from the period in question are of record.  
Thus, the Board finds that all relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 C.F.R. § 3.159; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The claimant contends that as her basic eligibility for 
Chapter 35 benefits was established effective April 18, 1994, 
she should receive retroactive Chapter 35 benefits for 
verified periods of enrollment from January 1995 to May 1997.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (2000).  The issue in this 
case is not whether the claimant is eligible for Chapter 35 
benefits.  Rather, the issue that must be decided here is 
what is the proper commencing date for the award of Chapter 
35 educational assistance benefits.

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
Chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever is later.  38 C.F.R. 
§ 21.4131(a) (1998).  

In July 1998, the veteran was awarded permanent and total 
disability based on his service-connected disability 
effective April 18, 1994, and entitlement to Chapter 35 
Dependents' Educational Assistance was also awarded.  On May 
24, 1999, the RO received the claimant's Application for 
Survivors' and Dependents' Education Assistance and college 
transcripts from Stetson University College of Law.  She 
indicated that she was seeking retroactive payment for 
college course work completed between January 5, 1995 to May 
7, 1997.  By VA letter and eligibility certificate, dated in 
June 1999, the claimant was notified that she was not 
entitled to retroactive payment of educational assistance 
benefits for the period from January 5, 1995 to May 7, 1997 
and that education benefits could not be granted for a period 
earlier than one year before the date her enrollment 
certification and application were received, May 24, 1998.  
The claimant disagreed with the commencement date of the 
award of Chapter 35 benefits, and initiated this appeal.

As noted above, under the regulations in effect prior to June 
3, 1999, the commencing date of an award of educational 
assistance benefits could not begin earlier than one year 
prior to the date of receipt of the application or enrollment 
certification, whichever was later.  38 C.F.R. § 21.4131 
(1998).  As the claimant's claim was received on May 24, 
1999, the earliest date that an award of educational 
assistance benefits could commence under the regulations in 
effect prior to June 3, 1999, is May 24, 1998.  This was the 
date one year prior to the date of receipt of the claim for 
benefits.

Under the regulations in effect after June 3, 1999, the Board 
initially finds that the eligibility provisions of 38 C.F.R. 
§ 21.3041 appear to be applicable to this case as the 
claimant is a child of the veteran.  (The provisions of 38 
C.F.R. § 21.3046 pertain to eligibility of a veteran's 
spouse).  The provisions of 38 C.F.R. § 21.3041(b)(2)(ii) 
provide an eligible child may have a beginning date later 
than that of the basic beginning date if the effective date 
of the total disability rating occurs after the child has 
reached 18 but before the child reached age 26, then the 
beginning date of eligibility will be the effective date of 
the rating or date of notification to the veteran, whichever 
is more advantageous to the eligible child.  38 C.F.R. 
§ 21.3041(b)(2)(ii) (2000).  However, the Board notes that 
the revised provisions state that the commencing date of the 
award of educational assistance is the latest of: the 
beginning date of eligibility, the date one year before the 
date of the claim, or the date the school certifies.  38 
C.F.R. § 21.4131(d) (2000).  (As there does not appear to be 
a dispute as to approval of the course in question, the Board 
finds that the provision pertaining to approval of the course 
is not applicable in this instance.)  According to 38 C.F.R. 
§ 21.1029, the date of a claim is the date on which a valid 
claim or application for educational assistance is filed with 
the VA for the purposes of determining the commencing date of 
an award of that educational assistance.  Additionally, 38 
C.F.R. § 21.1029 defines a formal claim as when the claimant 
files with the VA and the claim is a claim for educational 
assistance.  See 38 C.F.R. § 21.1029 (2000).

As the claimant's application for dependents' educational 
assistance and enrollment certifications were not received 
until May 24, 1999, the proper commencing date for the 
claimant's award of Chapter 35 educational assistance 
benefits under the revised regulations would be May 24, 1998, 
the date one year before the date of the claim, as that is 
the latest of the applicable dates.  See 38 C.F.R. 
§ 21.4131(d) (2000).  Therefore, it is clear that Chapter 35 
educational assistance benefits are not payable for any 
period prior to May 24, 1998 under either the old or revised 
regulations.  Based on the enrollment certifications, it 
appears that the claimant did not have any enrollment after 
this date, at least at the Stetson University School of Law.

The Board acknowledges the claimant's argument that she could 
not meet the requirements in this case, as the benefits did 
not exist until 1998, that she filed for Chapter 35 shortly 
after her father's award of permanent and total disability 
benefits, and that in retroactive cases, the one-year rule 
should not take effect until the benefits exist.  Thus, while 
the Board is sympathetic to the claimant's arguments, the 
Board notes that similar arguments to hers were clearly 
rejected by the Court in Erspamer v. Brown, 9 Vet. App. 507, 
509-510 (1996).  In Erspamer, the Court found that the intent 
of that statute was clear on its face.  In that case, the 
appellant sought educational assistance under Chapter 35 for 
a law school education he had completed several years prior 
to the RO granting service connection for the cause of the 
veteran's death.  The appellant in Erspamer argued that if 
not for the RO's delay in granting service connection for the 
cause of his father's death, that he would have been entitled 
to educational assistance for his law school education.  The 
Court rejected the appellant's arguments, holding that there 
was simply no legal basis to award educational assistance 
benefits many years after the period of eligibility, and to 
hold otherwise would conflict with the express intent of 
Chapter 35.  Id.  The Court in Erspamer remarked that Chapter 
35 benefits were instituted to provide dependents educational 
opportunities which would otherwise be impeded or interrupted 
for reason of the disability or death of a parent from a 
disease incurred in service, and to ensure that such 
dependents are aided in obtaining the education status which 
they might have aspired to and obtained but for the 
disability or death of such parent.  Id. at 509.  Likewise, 
in the instant case, there is nothing in the record to 
indicate that the claimant's education has been impeded or 
interrupted by any reliance upon any action of VA in regard 
to the veteran's claim for a total and permanent disability.  

While the Board is cognizant of the claimant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 educational benefits are clear and specific, 
and the Board is bound by them.  The Board notes that, 
ultimately, the act of filing a claim rests with the 
claimant.  The Court has clearly established that a claim 
must be filed.  See Wells v. Principi, 3 Vet. App. 307 
(1992).  

Under governing law, there is no basis on which to grant the 
claimant the retroactive Chapter 35 benefits that she is 
seeking.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The claim for a retroactive award of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, for periods of enrollment from January 5, 1995 to May 
7, 1997, is denied.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

